DETAILED ACTION
Status of Claims
Claims 1-2 are currently amended.
Claim 3 has been canceled.
Claims 4-20 are newly added.
Claims 1-2 and 4-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 and 2) in the reply filed on 05/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the compute device".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is the first or second compute device, or a different compute device entirely. For purposes of furthering prosecution, Examiner is interpreting this to be the first compute device.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept.
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, device, and computer readable medium.
Step 2A prong 1 is the next step in the eligibility analysis and asks whether the claimed invention is directed to a judicial exception. In this instance, representative Claim 1 recites the following limitations which comprise the abstract idea:
present base media content and a shopping cart configured to mediate commerce transactions
presenting the base media content including a presentation that includes at least one product or service
receiving instructions indicating a selection of a product and/or a service form the at least one product or service
displaying in the shopping cart an indication of the product or the service that was selected
sending at a first time a signal to cause a first instance of the shopping cart to be stored, the shopping cart being configured to be retrieved such that at a second time after the first time, it can display a second instance of the shopping cart that contains he product or the service that was selected.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as advertising, marketing, and sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analysis and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
In this instance, the claims recite the additional elements such as:
first compute device that instantiates a user interface, presents content, receives selections, sends signals
user interface to present base media content
a second compute device that can display a second instance of the shopping cart
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)) and a commonplace business method being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)), because these requirements merely limits the claims to the computer field, i.e., to execution on a generic computer. Similarly, specifying that the abstract idea of peer-assisted shopping occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of peer-assisted shopping and, thus, representative claim 1 is directed to an abstract idea.
Step 2B is the next step in the eligibility analysis and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., significantly more) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified:
first compute device that instantiates a user interface, presents content, receives selections, sends signals
user interface to present base media content
a second computer device that can display a second instance of the shopping cart

Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely sue a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself of peer-assisted shopping. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible.
Dependent Claims 4-10 do not aid in the eligibility of independent claim 1. For example, claims 4-10 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recite din independent claim 1: first user interface including a first communication interface , a communication channel, a second user interface, and a second communication interface (claim 4), communication channel (claim 5). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s Specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Dependent claims 6-10 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do no amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Thus, dependent claims 2-9 are also ineligible.
Independent Claims 2 and 16 recite the same abstract idea recited in representative claim 1. Independent claim 2 recites the additional element of a memory and a processor. Independent claim 16 recites the additional element of a processor-readable medium storing code representing instructions to be executed by a processor. The additional elements in claims 2 and 16 do no integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Similarly, the dependent claims 11-15 and 17-20 do not recite additional elements supplemental those recited in claims 4-10. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 4-10, respectively. Thus, dependent claims 11-15 and 17-20 are also ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2, 4-5, 9, 11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kalin (US 2012/0197700).
Regarding Claim 1, Kalin discloses a computer implemented method, comprising (See paragraph [0013])
instantiating, at a first compute device, a user interface configured to present a base media content, and a shopping cart configured to mediate e-commerce transactions; (See Fig. 2 disclosing shopping cart for facilitating purchase, paragraph [0022] disclosing user interface operating on client computing system with virtual shopping cart, Fig. 10, Fig. 11 disclosing base media content AND shopping cart information)
presenting, at the first compute device, the base media content including a presentation of that includes at least one product or service; (See paragraph [0013] disclosing first user shopping within ecommerce environment and adding one or more items to virtual shopping cart, Fig. 10 disclosing base media content (e.g., web page containing text and images) of item information (e.g., item picture, text information) and add to cart button for selection, Fig. 8 disclosing item in base media content (e.g., visual text/pictures))
receiving instructions indicating a selection, at the first compute device, of a product and/or a service from the at least one product or service; (See at least paragraph [0013] disclosing add one or more items to cart, [0025] disclosing add item to virtual shopping cart using first user interface, [0057] disclosing select one or more items that are then placed in the cart, [0061])
displaying in the shopping cart an indication of the product or the service that was selected; (See at least paragraph [0057], [0060] disclosing user may view contents of virtual shopping cart, Fig. 5, 9, 12) and 
sending, from the first compute device and at a first time, a signal to cause a first instance of the shopping cart to be stored, the shopping cart being configured to be retrieved such that, at a second time after the first time, a second compute device different from the first compute device can display a second instance of the shopping cart that contains the product or the service that was selected. (See paragraph [0013] disclosing user may share access to virtual shopping cart with second user and second user may access the virtual shopping cart subsequent to the first user sharing access to the virtual shopping cart with the second user, [0059] disclosing one or more users each using a client computing system, [0060] disclosing user may share access to virtual shopping cart with one or more users, [0062] disclosing shopping cart initially created by user and viewed by user and then at separate time shopping cart becomes shared only after user of cart requests a sharing action be taken with respect to the cart,[0064] disclosing second user may be able to view and modify the items of the sharped shopping cart using a web browser on the client computer)

Regarding Claim 2¸Kalin discloses an apparatus comprising a memory and a processor configured to execute instructions and configured to: (Kalin: paragraph [0017] disclosing system including processor to execute the process, [0039], [0058])
receive a first signal from a first compute device indicating a selection of a product or a service included in a base media content (See at least paragraph [0013] disclosing add one or more items to cart, [0022] disclosing user interface operating on client computing system with virtual shopping cart, [0025] disclosing add item to virtual shopping cart using first user interface, [0057] disclosing select one or more items that are then placed in the cart, [0061])
update a first instance of a shopping cart associated with a user of the first compute device to include an indication of the product and/or the service that was selected at the first compute device (See at least paragraph [0057]-[0060] disclosing how items can be added to a  virtual shopping cart , stored for amount of time, and looked back at to further view, modify, add, or remove items)
Store the shopping cart at a first time in the memory (See at least paragraph [0058] disclosing software that stores selected items in the shopping cart for an indefinite period of time, [0039])
receive instructions at a second time after the first time and from the first compute device to share the first instance of the shopping cart with a second user associated with a second compute device; and (See at least paragraph [0013] disclosing user may share access to the virtual shopping cart with the second user, user may share access to virtual shopping cart by assigning privileges associated with the cart such as ability to view, add comments, add/remove items from the cart, purchase, etc., [0062] disclosing first user requesting sharing action to be taken with respect to the cart and a particular user)
transmit based on the instructions a second signal to the second compute device such that the second compute device displays a second instance of the shopping cart including an indication of the product and/or the service. (See at least paragraph [0013] second user may access the virtual shopping cart subsequent to the first user sharing access, [0018] disclosing transmit message to second user to share the cart, [0064] disclosing transmitting over communications network to a client computer a webpage with the shared shopping cart, the second user may then view/modify items in the cart)

Regarding Claim 16, Kalin discloses a non-transitory processor readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to (See paragraph [0017] disclosing system including processor to execute the process, [0039] disclosing computer readable medium)
instantiating, at a first compute device, a user interface configured to present a base media content, and a first instance of a shopping cart associated with a user and configured to mediate e-commerce transactions; (See Fig. 2 disclosing shopping cart for facilitating purchase, paragraph [0022] disclosing user interface operating on client computing system with virtual shopping cart, Fig. 10, Fig. 11)
receive a first signal at the compute device indicating a selection of a product and/or a service included in a base media content; (See at least paragraph [0013] disclosing add one or more items to cart, [0025] disclosing add item to virtual shopping cart using first user interface, [0057] disclosing select one or more items that are then placed in the cart, [0061])
update the first instance of the shopping cart associated with the user to include an indication of the product and/or the service that was selected; (See at least paragraph [0057]-[0060] disclosing how items can be added to a  virtual shopping cart , stored for amount of time, and looked back at to further view, modify, add, or remove items)
store, after updating, data associated with the first instance of the shopping cart such that the data is configured to be transmitted to a  second compute device to display a second instance of the shopping cart including an indication of the product and/or the service (See paragraph [0013] disclosing user may share access to virtual shopping cart with second user and second user may access the virtual shopping cart subsequent to the first user sharing access to the virtual shopping cart with the second user, [0058] disclosing software that stores selected items in the shopping cart for an indefinite period of time, [0059] disclosing one or more users each using a client computing system, [0060] disclosing user may share access to virtual shopping cart with one or more users, [0062] disclosing shopping cart initially created by user and viewed by user and then at separate time shopping cart becomes shared only after user of cart requests a sharing action be taken with respect to the cart,[0064] disclosing second user may be able to view and modify the items of the sharped shopping cart using a web browser on the client computer)

Regarding Claims 4 and 17, Kalin discloses all of the limitations of claims 1 and 16. Additionally, Kalin discloses wherein the user interface is a first user interface, and the first user interface that includes a first communication interface, the method further comprising: retrieving the first instance of the shopping cart (See paragraph [0060] ability to view contents of cart, comment on cart, make purchase, etc.); setting a permission associated with the first instance of the shopping cart to a shared state; (See paragraph [0062] disclosing making the private shopping cart a shared shopping cart at a second point in time, [0063] disclosing select privilege level and set up communication channel), and transmitting to the second compute device, via a communication channel formed using the first communication interface included in the first user interface, and based on the permission associated with the first instance of the shopping cart being at the shared state, data that is configured, upon instantiation at the second compute device, to present, a second user interface configured to present the base media content, the second user interface including a second communication interface configured to initiate communication with peer users, the second user interface further including a second instance of the shopping cart configured to mediate e-commerce transactions, the second instance of the shopping cart including information related to the indication of the product and/or the service that was selected at the first compute device (Kalin: see at least paragraph [0013] disclosing sharing access to the virtual shopping cart to enable the second user to purchase items in the shared virtual shopping cart, [0023] disclosing various communication channels to send messages/links to a virtual shopping cart on a web browser, Fig. 7 disclosing photo of item (e.g., base media content, comments/activities form peers, items in shared cart with item information displayed), [0060] ability to view contents of cart, comment on cart, make purchase, etc., [0064] disclosing second user accessing cart from their client computer on a web browser, [0065]).

Regarding Claim 5, Kalin discloses all of the limitations of claim 1. Additionally, Kalin discloses receiving an indication of selection of the second compute device to initiate communication with a peer user; and negotiating and forming a communication channel form the first compute device and with the second compute device (Kalin: see at least paragraph [0018],  [0023] disclosing using electronic messages and virtual links in order to set up communication channels and share the virtual shopping cart, [0063]-[0064] disclosing initiating communication between client computers to share shopping cart over a web browser and thru messages, [0065]).

Regarding Claim 9, Kalin discloses all of the limitations of claim 1. Additionally, Kalin discloses wherein the product and/or the service is a first product and/or a first service being selected for purchase by a first user, the method further comprising: receiving, at the first compute device, information indicating a selection of a second product and/or a second service from the at least one product or service, the second product and/or the second service being selected for purchase by a second user different from the first user; populating the first instance of the shopping cart with information associated with the second product and/or the second service that was selected, to generate an updated first instance of the shopping cart; and sending, from the first compute device, a signal to cause an updated first instance of the shopping cart to be stored, the updated first instance of the shopping cart configured to mediate completion of at least one of a first transaction by the first user to purchase the first product and/or the first service and a second transaction by the second user to purchase the second product and/or the second service. (Kalin: see paragraph [0014] disclosing second user may modify contents of the virtual shopping cart and first user contributing toward paying for items and second user contributing towards paying for items int eh cart, [0017] disclosing first and second user able to purchase items contained in the virtual shopping cart, [0029] disclosing multiple items contained in shopping carts, [0057] disclosing select one or more items to place in shopping cart, [0058] disclosing shopping cart stored and can be reviewed and items added to the cart, [0060] disclosing modifying cart by adding items to it and paying for items based on purchase privileges, [0063], [0071] disclosing users may pay for any part of items in cart) 

Regarding Claim 11, Kalin discloses all of the limitations of claim 2. Additionally, Kalin discloses execute a media container to instantiate the first instance of the shopping cart via a user interface configured to present the base media content and mediate e-commerce transactions associated with the at least one product and/or the service included in the base media content, by executing a media container (See Fig. 2 disclosing shopping cart for facilitating purchase, paragraph [0022] disclosing user interface operating on client computing system with virtual shopping cart, Fig. 10, Fig. 11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalin (US 2012/0197700) in view of Oskolkov et al. (US 2012/0253972).
Regarding Claims 6 and 18, Kalin discloses all of the limitations of claims 1 and 16. While Kalin discloses the virtual shopping cart initially being set to a private state (Kalin: paragraph [0062]), Kalin does not expressly provide for setting a permission associated with the product and/or the service in the first instance of the shopping cart to a private state, the storing including storing the permission associated with the product and/or the service in the first instance of the shopping cart at the private state.
However, Oskolkov discloses setting a permission associated with the product and/or the service in the first instance of the shopping cart to a private state, the storing including storing the permission associated with the product and/or the service in the first instance of the shopping cart at the private state (Oskolkov: see at least paragraph [0068] disclosing privacy settings that can be configured in user preferences section of shopping web portal and allows user to set privacy setting of who can see the user’s bag, See Fig. 15 disclosing ability to check or uncheck who sees a user’s bag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalin with the setting permission to private, as taught by Oskolkov, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to easily change who may see the bag rather than individually having to hand out to people username/password information for them to see contents of bag (and alternatively reset password to make it more private). See Oskolkov: paragraph [0002], [0068].

Regarding Claims 7 and 19, Kalin and Oskolkov teach or suggest all of the limitations of claims 6 and 18. Additionally, Kalin discloses retrieving the first instance of the shopping cart at the second time point; and changing the permission associated with the product and/or the service in the first instance of the shopping cart from the private state to a shared state (Kalin: see at least paragraph [0013] disclosing sharing access to the virtual shopping cart to enable the second user to purchase items in the shared virtual shopping cart, [0023] disclosing various communication channels to send messages/links to a virtual shopping cart on a web browser, Fig. 7 disclosing photo of item (e.g., base media content, comments/activities form peers, items in shared cart with item information displayed), [0060]ability to view contents of cart, comment on cart, make purchase, etc., [0062] disclosing making the private shopping cart a shared shopping cart at a second point in time, [0063] disclosing select privilege level and set up communication channel, [0064] disclosing second user accessing cart from their client computer on a web browser, [0065]).

Regarding Claim 14, Kalin discloses all of the limitations of claim 2. However, Kalin does not expressly provides for transmit a third signal from the first compute device and to the second compute device, the third signal configured to present, at the second compute device, a graphical marker associated with the product and/or the service included in the second instance of the shopping cart, the graphical marker indicating a completed transaction related to the indication of the product and/or service.
Oskolkov discloses transmit a third signal from the first compute device and to the second compute device, the third signal configured to present, at the second compute device, a graphical marker associated with the product and/or the service included in the second instance of the shopping cart, the graphical marker indicating a completed transaction related to the indication of the product and/or service (Oskolkov: see at least paragraph [0058]-[0060] disclosing friends bag disclosing items purchased and various buttons/links, [0068] disclosing user may share contents of bag with other users including purchases, Fig. 9 disclosing image of friends bag including products owned/purchased along with selectable markers for more information, Fig. 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalin with the ability to see purchases within the virtual cart, as taught by Oskolkov, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including helping users make better purchasing decisions and allowing for quick alert of what exactly is in the bag. See Oskolkov paragraph [0054], [0060].


Claim(s) 8, 10, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalin (US 2012/0197700) in view of Siegel (US 2007/0271149).

Regarding Claims  8 and 20, Kalin discloses all of the limitations of claims 1 and 16. Additionally, Kalin discloses wherein the product and/or the service is a first product and/or a first service being offered for purchase from a first merchant, the method further comprising: receiving instructions indicating a selection, at the first compute device, of a second product and/or second service different from the first product and/or the first service and populating the first instance of the shopping cart with information associated with the second product and/or the second service that was selected to generate an updated first instance of the shopping cart, and sending, from the first compute device, a signal to cause an updated first instance of the shopping cart to be stored, the updated first instance of the shopping cart including information associated with the first merchant (Kalin: see paragraph [0029] disclosing multiple items contained in shopping carts, [0057] disclosing select one or more items to place in shopping cart, [0058] disclosing shopping cart stored and can be reviewed and items added to the cart, [0060] disclosing modifying cart by adding items to it).
However, Kalin does not expressly provide for the second product and/or the second service being offered for purchase from a second merchant different and the updated cart information including information associated with the second merchant. 
Siegel discloses the second product and/or the second service being offered for purchase from a second merchant different and the updated cart information including information associated with the second merchant (Siegel: see at least paragraph [0040] disclosing ecart may comprise functionality for user to add into a single e-cart, items from a plurality of web sites, hosted by a plurality of publishers, and corresponding to a plurality of vendors, the user may then purchase the entire contents of the e-cart in one transaction, Fig. 6 disclosing adding one item to e-cart from one retailer website than going to another website and adding an item from that retailer/website into the same e-cart, Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of sharing a shopping cart of Kalin with the different merchants, as taught by Siegel, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including making checkout faster with one transaction from various websites/merchants. See Siegel paragraph [0040].

Regarding Claim 10, Kalin discloses all of the limitations of claim 1. However, Kalin does not expressly provide for receiving, at the compute device, supplemental information associated with the product and/or the service; binding the supplemental information with an indication of the product and/or the service in the base media content; and sending the supplemental information bound with the indication of the product and/or the service in the base media content to the second compute device. 
However, Siegel discloses receiving, at the compute device, supplemental information associated with the product and/or the service; binding the supplemental information with an indication of the product and/or the service in the base media content; and sending the supplemental information bound with the indication of the product and/or the service in the base media content to the second compute device. (Siegel: see at least paragraph [0041] disclosing e cart may display information corresponding to items in e-cart, this may be text, pictures, symbols, videos, or sound, it may receive that information from a server to display corresponding to an item, ecart may receive and display descriptive text such as an overview, feature list, articles, or reviews  along with interactive data, See Fig. 4 disclosing picture of item along with links to additional specs, reviews, and images, Fig 5, Fig 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of sharing a shopping cart of Kalin with the user interface displaying the binded information, as taught by Siegel, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing second viewer to have access to more item information in able to get full picture of item of interest in cart. See Siegel: Fig. 4.


Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalin (US 2012/0197700) in view of Andrews II et al. (US 2009/0276805).
Regarding Claim 12, Kalin discloses all of the limitations of claim 2. Additionally, Kalin discloses wherein the product and/or the service is a first product and/or a first service being offered for purchase by a first retailer, the processor further configured to receive a third signal at the first compute device indicating a selection of a second product and/or a second service; store a first instance of the shopping cart associated with the first compute device to include an indication of the second product and/or second service  (Kalin: see paragraph [0029] disclosing multiple items contained in shopping carts, [0057] disclosing select one or more items to place in shopping cart, [0058] disclosing shopping cart stored and can be reviewed and items added to the cart, [0060] disclosing modifying cart by adding items to it). Kalin does not expressly provide for receive a selection of a second product and/or a second service included in the base media content and second product and/or the second service being offered for purchase by a second retailer different form the first retailer.
Andrews discloses  receive a selection of a second product and/or a second service included in the base media content and second product and/or the second service being offered for purchase by a second retailer different form the first retailer (Andrews: see at least paragraph [0075], [0093], [0133], [0136], [0137] disclosing selecting second product within the media content for purchase that is available, Fig. 13 disclosing stuff to buy in video including cap, t-shirt, and motorbike).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalin with the selection of a second product from the same base media content, as taught by Andrews, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing for efficient sales by a merchant(s). See paragraph [0005]-[0010]

Regarding Claim 13, Kalin and Andrews teach or suggest all of the limitations of claim 12. Additionally, Kalin discloses wherein the shopping cart is a first instance of the shopping cart, the processor further configured to: retrieve the first instance of the shopping cart at the second time; setting a permission associated with at least one of (1) the first product and/or the first service, or (2) the second product and/or the second service included in the first instance of the shopping cart to a shared state; and transmit to a second compute device, data associated with a media container, the data configured to (1) instantiate a second instance of the shopping cart at the second compute device, the second instance of the shopping cart including information related to the first product and/or the first service and the second product and/or the second service that were selected at the first compute device (Kalin: see at least paragraph [0013] disclosing sharing access to the virtual shopping cart to enable the second user to purchase items in the shared virtual shopping cart, [0023] disclosing various communication channels to send messages/links to a virtual shopping cart on a web browser, Fig. 7 disclosing photo of item (e.g., base media content, comments/activities form peers, items in shared cart with item information displayed), [0060]ability to view contents of cart, comment on cart, make purchase, etc., [0062] disclosing making the private shopping cart a shared shopping cart at a second point in time, [0063] disclosing select privilege level and set up communication channel, [0064] disclosing second user accessing cart from their client computer on a web browser, [0065]).

Regarding Claim 15, Kalin discloses all of the limitations of claim 2. Additionally, Kalin discloses wherein the product and/or the service is a first product and/or first service being offered for purchase by a first retailer, the processor further configured to receive a third signal indicating as election of a second product and/or a second service, update the first instance of the shopping cart to include an indication of the second product and/or the second service;  initiate and complete, at the first compute device, a transaction related to at least one of the first product and/or the first service or the second product and/or the second service (Kalin: see paragraph [0014] disclosing second user may modify contents of the virtual shopping cart and first user contributing toward paying for items and second user contributing towards paying for items int eh cart, [0017] disclosing first and second user able to purchase items contained in the virtual shopping cart, [0029] disclosing multiple items contained in shopping carts, [0057] disclosing select one or more items to place in shopping cart, [0058] disclosing shopping cart stored and can be reviewed and items added to the cart, [0060] disclosing modifying cart by adding items to it and paying for items based on purchase privileges, [0063], [0071] disclosing users may pay for any part of items in cart).
Kalin does not expressly provide for the second product and/or a second service being included in the base media content. However, Andrews discloses the second product and/or a second service being included in the base media content (Andrews: see at least paragraph [0093], [0133], [0136], [0137] disclosing selecting second product within the media content for purchase that is available, Fig. 1113 disclosing stuff to buy in video including cap, t-shirt, and motorbike).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kalin with the selection of a second product from the same base media content, as taught by Andrews, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing for efficient sales by a merchant(s). See paragraph [0005]-[0010]


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“Let’s shop online together: An empirical investigation of collaborative online shopping support” (Zhu, L., Benbasat, I., Jiang, Z., Let's shop online together: An empirical investigation of collaborative online shopping support, 2010, Information Systems Research, 21(4), pp. 872-891.) disclosing a way for friends to collaborate shopping by synchronizing their web pages and supporting communications between the two different computers.
Spitz et al. (US 8,769,053) disclosing shopping for items in base media content.
Cassidy et al. (US 2012/0296739) disclosing shopping for multiple items within the same base media content.
Baharloo et al. (US 2012/0203661) disclosing sharing a shopping cart with multiple users.
Kilroy (US 2012/0185355) disclosing a shared shopping experience.
Shyu et al. (US 2010/0169277) disclosing per to peer file transmission.
Siddique et al. (US 2010/0030578) disclosing sharing shopping carts between users and collaboratively shopping.
Allen et al. (US 2009/0094339) disclosing sending/sharing a widget.
Wang et al. (US 2005/0033656) disclosing synching devices for collaboration.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625